—Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 18, 1999, which denied defendant’s motion to vacate a judgment entered against him upon his default, unanimously affirmed, with costs.
Defendant’s conflicting explanations undermine his claim that his default was the result of his prior counsel’s neglect. In any event, defendant failed to demonstrate the merit of his defenses. We have considered defendant’s remaining arguments and find them to be unavailing. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.